Filed 9/1/21 P. v. Lawless CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081874
             Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19902290)
                    v.

 DONALD RAY LAWLESS,                                                                      OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         Sara E. Coppin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Detjen, Acting P. J., Meehan, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a final judgment entered upon a no contest plea, made
appealable by Penal Code section 1237.5,1 subdivisions (a) and (b). The trial court
issued a certificate of probable cause.
                              STATEMENT OF THE CASE
       In a consolidated felony complaint deemed an information on April 30, 2019,
appellant Donald Ray Lawless was charged with, among other things, carjacking (§ 215,
subd. (a); count 1); unlawful driving or taking a vehicle (Veh. Code, § 10851, subd. (a);
counts 3 & 7); receiving a stolen vehicle (§ 496d, subd. (a); counts 4 & 8); and
possession of burglar’s tools (§ 466; count 9). As to count 1, it was further alleged that
Lawless had personally inflicted great bodily injury upon the victim, pursuant to
section 12022.7, subdivision (a). As to counts 3, 4, 7 and 8, it was further alleged that
Lawless had suffered two prior convictions pursuant to section 666.5, and that the value
of the vehicle in the instant offense exceeded $950. As to each count, it was further
alleged that Lawless had suffered a prior serious felony conviction pursuant to
sections 667, subdivisions (b) through (i) and 1170.12, subdivisions (a) through (d), and
that Lawless had suffered four prison priors pursuant to section 667.5, subdivision (b).
       On August 27, 2020, Lawless pleaded no contest to count one, and admitted the
strike prior. The parties stipulated to a factual basis for the plea, and the prosecution
dismissed the remaining counts in light of the plea.
       On September 25, 2020, Lawless was sentenced to the lower term of three years,
doubled pursuant to section 667, subdivision (e)(1), for a total of six years in state prison.
       Lawless filed a timely notice of appeal on October 13, 2020.




       1   Unlabeled statutory references are to the Penal Code.


                                              2.
                                STATEMENT OF FACTS
       According to the probation officer’s report, on April 1, 2019, Lawless confronted
Jose D. with a gun. Jose D. was then knocked unconscious by a blow to the back of the
head, which a witness said was from co-defendant Anthony Turpin. Jose D. awoke in the
hospital two days later. When Jose D. was released from the hospital, he found that his
vehicle, which had been left at the scene of the attack, had been stolen. Lawless was
subsequently identified driving Jose D.’s vehicle while attempting to tow another vehicle.
Lawless was arrested.
                            APPELLATE COURT REVIEW
       Lawless’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Lawless was advised he could file his own
brief with this court. By letter on February 26, 2021, we invited Lawless to submit
additional briefing. On March 16, 2021, Lawless responded to our invitation with a two-
page letter, which we have read and considered.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.